       Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 1 of 21



                                UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF LOUISIANA

BETTY J. JOHNSON,                                         CIVIL ACTION
            Plaintiff
                                                          NO. 18-7930
v.
                                                          SECTION “S”(2)
INVESTOR EQUITIES, L.L.C.,
GRAYSTAR MORTGAGE, L.L.C., and                            JUDGE MARY ANN VIAL LEMMON
MICHAEL BROWN,
          Defendants.                                     MAGISTRATE JOSEPH C.
                                                          WILKINSON, JR.


               ANSWER ON BEHALF OF GRAYSTAR MORTGAGE, LLC
                   TO PLAINTIFF’S FIST AMENDED COMPLAINT
              FOR RESCISSION, DAMAGES, AND DECLARATORY RELIEF

         NOW INTO COURT, through undersigned counsel, comes Graystar Mortgage, LLC

(“Graystar”) which files the following Answer and Affirmative Defenses to Plaintiff, Betty J.

Johnson’s First Amended Complaint for Rescission, Damages, and Declaratory Relief (Rec.

Doc. 55) by averring as follows:

I.       ANSWER TO PLAINTIFF’S COMPLAINT

         Answering the allegations of Plaintiff’s Amended Complaint (Rec. Doc. 55), Graystar

avers as follows, denying all allegations asserted against it and intending to impose liability upon

it, except those explicitly admitted below:

                                              1.

         The allegations contained in Paragraph 1 are legal conclusions and are not directed to

Graystar and thus do not require a response from Graystar. To the extent a response is required,

Graystar denies the allegations contained in Paragraph 1 and denies Plaintiff is entitled to any of

the requested relief therein.




18748795_1
       Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 2 of 21



                                               2.

         The allegations contained in Paragraph 2 are legal conclusions and do not require a

response from Graystar.

                                               3.

         The allegations contained in Paragraph 3 are legal conclusions and do not require a

response from Graystar.

                                               4.

         The allegations contained in Paragraph 4 are not directed to and do not require a response

from Graystar. To the extent a response is required, the allegations contained in Paragraph 4 are

denied for lack of sufficient information to justify belief of the truth asserted therein.

                                               5.

         The allegations contained in Paragraph 5 are not directed to and do not require a response

from Graystar. To the extent a response is required, the allegations contained in Paragraph 5 are

denied for lack of sufficient information to justify belief of the truth asserted therein.

                                               6.

         Graystar admits that it is a limited liability company whose registered domicile address

with the Louisiana Secretary of State is 5325 Rebecca Boulevard, Kenner, Louisiana 70065. The

remaining allegations contained in Paragraph 6 are denied.

                                               7.

         The allegations contained in Paragraph 7 are not directed to and do not require a response

from Graystar. To the extent a response is required, the allegations contained in Paragraph 7 are

denied for lack of sufficient information to justify belief of the truth asserted therein.

                                               8.

         The allegations contained in Paragraph 8 are denied.


                                                    2
18748795_1
       Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 3 of 21



                                                  9.

          The allegations contained in Paragraph 9 are denied.

                                                  10.

          The allegations contained in Paragraph 10 are denied.

                                                  11.

          The allegations contained in Paragraph 11 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations contained in

Paragraph 11 are denied.

                                                  12.

          The allegations contained in Paragraph 12 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations contained in

Paragraph 12 are denied.

                                                  13.

          The allegations contained in Paragraph 13 are denied for lack of sufficient information to

justify a belief of the truth asserted therein.

                                                  14.

          The allegations contained in Paragraph 14 are denied for lack of sufficient information to

justify a belief of the truth asserted therein.

                                                  15.

          The allegations contained in Paragraph 15 are not directed to and do not require a

response from Graystar Mortgage. To the extent a response is required, the allegations are

denied.




                                                       3
18748795_1
       Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 4 of 21



                                                16.

         The allegations contained in Paragraph 15 are not directed to and do not require a

response from Graystar Mortgage. To the extent a response is required, a promissory note is a

written instrument and the best evidence of its contents; accordingly, to the extent the allegations

are inconsistent with the written instrument, the allegations are denied.

                                                17.

         The allegations contained in Paragraph 17 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations are denied for lack

of sufficient information to justify a belief of the truth asserted therein.

                                                18.

         The allegations contained in Paragraph 18 contain legal conclusions that do not require a

response from Graystar. To the extent a response is deemed necessary, the allegations contained

in Paragraph 18 are denied.

                                                19.

         The allegations contained in Paragraph 19 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations contained in

Paragraph 19 are denied.

                                                20.

         The allegations contained in Paragraph 20 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations are denied for lack

of sufficient information to justify a belief of the truth asserted therein. Promissory notes, as

written contracts, are the best evidence of their terms and conditions.




                                                   4
18748795_1
       Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 5 of 21



                                                  21.

         The allegations contained in Paragraph 21 are denied for lack of sufficient information to

justify a belief of the truth asserted therein.

                                                  22.

         The allegations contained in Paragraph 22 are denied for lack of sufficient information to

justify a belief of the truth asserted therein.

                                                  23.

         Graystar Mortgage denies the allegations contained in Paragraph 23 as written.

                                                  24.

         The allegations contained in Paragraph 24 are denied for lack of sufficient information to

justify a belief of the truth asserted therein.

                                                  25.

         The allegations contained in Paragraph 25 are denied for lack of sufficient information to

justify a belief of the truth asserted therein.

                                                  26.

         The allegations contained in Paragraph 26 are denied for lack of sufficient information to

justify a belief of the truth asserted therein.

                                                  27.

         The “HUD-1 settlement statement” is a written document and the best evidence of its

terms and conditions. The remaining allegations contained in Paragraph 27 are denied for lack of

sufficient information to justify belief of the truth asserted therein.




                                                     5
18748795_1
       Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 6 of 21



                                                  28.

         The allegations contained in Paragraph 28 contain legal conclusions that do not require a

response from Graystar. To the extent a response is required, the allegations contained in

Paragraph 28 are denied.

                                                  29.

         The allegations contained in Paragraph 29 are not directed to and do not require a

response from Graystar. To the extent a response is deemed necessary, the allegations contained

in Paragraph 29 are denied.

                                                  30.

         The allegations contained in Paragraph 30 are not directed to and do not require a

response from Graystar. The allegations contained in Paragraph 30 are denied for lack of

sufficient information to justify a belief of the truth asserted therein.

                                                  31.

         The allegations contained in Paragraph 31 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations contained in

Paragraph 31 are denied.

                                                  32.

         The allegations contained in Paragraph 32 are denied for lack of sufficient information to

justify a belief of the truth asserted therein.

                                                  33.

         The allegations contained in Paragraph 33 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations contained in

Paragraph 33 are denied.




                                                     6
18748795_1
       Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 7 of 21



                                                  34.

         The allegations contained in Paragraph 34 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations contained in

Paragraph 34 are denied.

                                                  35.

         The allegations contained in Paragraph 35 are denied for lack of lack of sufficient

information to justify a belief of the truth asserted therein.

                                                  36.

         The loan document is a written instrument that is the best evidence of itscontents. The

allegations contained in Paragraph 36 are denied for lack of lack of sufficient information to

justify a belief of the truth asserted therein.

                                                  37.

         Graystar admits that on August 8, 2016, Investor Equities assigned its interest in a

note,that was executed by Plaintiff, to Graystar as collateral for a loan between Graystar and

Investor Equities.

                                                  38.

         The allegations contained in Paragraph 38 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations contained in

Paragraph 38 are denied for lack of lack of sufficient information to justify a belief of the truth

asserted therein.

                                                  39.

         The allegations contained in Paragraph 39 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations contained in




                                                     7
18748795_1
       Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 8 of 21



Paragraph 39 are denied for lack of lack of sufficient information to justify a belief of the truth

asserted therein.

                                                40.

         The allegations contained in Paragraph 40 are denied for lack of lack of sufficient

information to justify a belief of the truth asserted therein.

                                                41.

         The allegations contained in Paragraph 41 are denied for lack of lack of sufficient

information to justify a belief of the truth asserted therein.

                                                42.

         The allegations contained in Paragraph 42 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations contained in

Paragraph 42 are denied for lack of lack of sufficient information to justify a belief of the truth

asserted therein.

                                                43.

         The allegations contained in Paragraph 43 are denied for lack of lack of sufficient

information to justify a belief of the truth asserted therein.

                                                44.

         The document referenced in Paragraph 44 is a written instrument and the best evidence of

its terms and conditions. Graystar denies all allegations contained in Paragraph 43 inconsistent

therewith.

                                                45.

         The allegations contained in Paragraph 45 are denied for lack of lack of sufficient

information to justify a belief of the truth asserted therein.




                                                   8
18748795_1
       Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 9 of 21



                                                46.

         The allegations contained in Paragraph 46 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations contained in

Paragraph 46 are denied for lack of sufficient information to justify belief of the truth asserted

therein.

                                                47.

         The allegations contained in Paragraph 46 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations contained in

Paragraph 46 are denied for lack of sufficient information to justify belief of the truth asserted

therein.

                                                48.

         The allegations contained in Paragraph 48 are denied for lack of sufficient information to

justify belief of the truth asserted therein.

                                                49.

         The allegations contained in Paragraph 49 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations contained in

Paragraph 49 are denied.

                                                50.

         The allegations contained in Paragraph 50 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations contained in

Paragraph 50 are denied.

                                                51.

         The allegations contained in Paragraph 51 are denied for lack of sufficient information to

justify belief of the truth asserted therein.


                                                   9
18748795_1
      Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 10 of 21



                                                52.

         A contract is a written instrument and the best evidence of its terms and conditions. The

remaining allegations contained in Paragraph 52 are denied.

                                                53.

         The allegations contained in Paragraph 53 are not directed to and do not require a

response from Graystar. To the extent response is required, the allegations contained in

Paragraph 53 are denied for lack of sufficient information to justify belief of the truth asserted

therein.

                                                54.

         The allegations contained in Paragraph 54 are legal conclusions that do not require a

response from Graystar. To the extent a response is required, Graystar denies the allegations

contained in Paragraph 54.

                                                55.

         The allegations contained in Paragraph 55 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations are denied for lack

of sufficient information to justify belief of the truth asserted therein.

                                                56.

         The allegations contained in Paragraph 56 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations contained in

Paragraph 56 are denied.

                                                57.

         The allegations contained in Paragraph 57 are denied.




                                                  10
18748795_1
      Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 11 of 21



                                             58.

         The allegations contained in Paragraph 58 are legal conclusions that do not require a

response from Graystar. To the extent a response is required, the allegations are denied.

                                             59.

         The allegations contained in Paragraph 59 are not directed to and do not require a

response from Graystar. To the extent a response is required, Graystar denies the allegations

contained in Paragraph 59 to the extent they are directed to and intend to impose liability upon

Graystar.

                                             60.

         The allegations contained in Paragraph 60 are denied.

                                             61.

         The allegations contained in Paragraph 61 are not directed to and do not require a

response from Graystar. To the extent a response is required, Graystar denies the allegations

contained in Paragraph 61 to the extent they are directed to and intend to impose liability upon

Graystar.

                                             62.

         The allegations contained in Paragraph 62 are not directed to and do not require a

response from Graystar. Graystar denies the allegations contained in Paragraph 62 to the extent

they are directed to and intend to impose liability upon Graystar.

                                             63.

         The allegations contained in Paragraph 63 are denied.

                                             64.




                                                11
18748795_1
      Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 12 of 21



         The allegations contained in Paragraph 64 are legal conclusions that do not require a

response from Graystar. To the extent a response is required, the allegations are denied to the

extent they intend to impose liability upon Graystar.

                                              65.

         The allegations contained in Paragraph 65 are not directed to and do not require a

response from Graystar. Graystar denies the allegations contained in Paragraph 65 to the extent

they are directed to and intend to impose liability upon Graystar.

                                              66.

         The allegations contained in Paragraph 66 are denied.

                                              67.

         The allegations contained in Paragraph 67 are denied.

                                              68.

         The allegations contained in Paragraph 68 are denied.

                                              69.

         The allegations contained in Paragraph 69 are denied.

                                              70.

         The allegations contained in Paragraph 70 are denied.

                                              71.

         The allegations in Paragraph 71 are legal conclusions that do not require a response from

Graystar. To the extent a response is required, the allegations are denied.

                                              72.

         The allegations contained in Paragraph 72 are denied.




                                                12
18748795_1
      Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 13 of 21



                                              73.

         The allegations in Paragraph 73 are legal conclusions that do not require a response from

Graystar. To the extent a response is required, the allegations are denied.

                                              74.

         The allegations contained in Paragraph 74 are denied.

                                              75.

         The allegations contained in Paragraph 75 are denied.

                                              76.

         The allegations in Paragraph 76 are legal conclusions that do not require a response from

Graystar. To the extent a response is required, the allegations are denied.

                                              77.

         The allegations contained in Paragraph 77 are denied.

                                              78.

         The allegations contained in Paragraph 78 are denied.

                                              79.

         The allegations contained in Paragraph 79 are denied.

                                              80.

         The allegations contained in Paragraph 80 are denied.

                                              81.

         The allegations in Paragraph 81 are legal conclusions that do not require a response from

Graystar. To the extent a response is required, the allegations are denied.

                                              82.

         The allegations contained in Paragraph 82 are denied.




                                                13
18748795_1
      Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 14 of 21



                                             83.

         The allegations contained in Paragraph 83 are denied.

                                             84.

         The allegations contained in Paragraph 84 are denied.

                                             85.

         The allegations contained in Paragraph 85 are denied.

                                             86.

         The allegations contained in Paragraph 86 are denied.

                                             87.

         The allegations contained in Paragraph 87 are denied.

                                             88.

         The allegations contained in Paragraph 88 are denied.

                                             89.

         The allegations contained in Paragraph 89 are denied.

                                             90.

         The allegations contained in Paragraph 90 are legal conclusions that do not require a

response from Graystar. To the extent a response is required, the allegations are denied.

                                             91.

         The allegations contained in Paragraph 91 are denied.

                                             92.

         The allegations contained in Paragraph 92 are not directed to and do not require a

response from Graystar. To the extent a response is required, the allegations contained in

Paragraph 92 are denied for lack of sufficient information to justify belief of the truth asserted

therein.


                                                14
18748795_1
      Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 15 of 21



                                                   93.

         The allegations contained in Paragraph 93 are denied.

                                                   94.

         The allegations contained in Paragraph 94 are denied.

                                                   95.

         The allegations contained in Paragraph 95 are denied.

                                                   96.

         The allegations contained in Paragraph 96 are denied.

                                                   97.

         The allegations contained in Paragraph 97 are denied for lack of sufficient information to

justify belief of the truth asserted therein.

                                                   98.

         The allegations contained in Paragraph 98 are denied for lack of sufficient information to

justify belief of the truth asserted therein.

                                                   99.

         The allegations contained in Paragraph 99 are denied for lack of sufficient information to

justify belief of the truth asserted therein.

                                                   100.

         The allegations contained in Paragraph 100 are denied for lack of sufficient information

to justify belief of the truth asserted therein.

                                                   101.

         The allegations contained in Paragraph 101 are denied.

                                                   102.

         The allegations contained in Paragraph 102 are denied.


                                                     15
18748795_1
      Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 16 of 21



                                                103.

         The allegations contained in Paragraph 103 are denied.

                                                104.

         The allegations contained in Paragraph 104 are denied.

                                                105.

         The allegations contained in Paragraph 105 are denied.

                                                106.

         The allegations contained in Paragraph 106 are denied.

                                                107.

         The allegations contained in Paragraph 107 are denied to the extent they are directed to

and intend to impose liability upon Graystar.

                                                108.

         The allegations contained in Paragraph 108 are denied to the extent they are directed to

and intend to impose liability upon Graystar.

                                                109.

         The allegations contained in Paragraph 109 are denied.

                                                110.

         The allegations contained in Paragraph 110 are denied.

                                                111.

         The allegations contained in Paragraph 111 are denied to the extent they are directed to

and intend to impose liability upon Graystar.

                          PRAYER FOR RELIEF/“WHEREFORE”

         The allegations contained in Plaintiff’s Prayer for Relief or “Wherefore Clause”

including subparts a. through i., are denied to the extent they are directed to and intend to impose


                                                  16
18748795_1
      Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 17 of 21



liability upon Graystar. Graystar further denies that Plaintiff is entitled to any of the damages,

compensation, or relief requested therein.

                UNNUMBERED AND/OR MIS-NUMBERED PARAGRAPHS

         Graystar denies all unnumbered and/or mis-numbered paragraphs contained in Plaintiff’s

Complaint.

II.      AFFIRMATIVE DEFENSES TO PLAINTIFF’S AMENDED COMPLAINT

         AND NOW, furthering answering Plaintiff’s Complaint, Graystar asserts the following

Affirmative Defenses:

                                          FIRST DEFENSE

         Plaintiff’s Complaint fails to state a plausible claim/ cause of action against Graystar, and

Graystar is not liable for any of the relief requested in Plaintiff’s Complaint.

                                        SECOND DEFENSE

         Plaintiff’s Complaint is barred by prescription, peremption, the applicable statute of

limitations, and/or laches.

                                         THIRD DEFENSE

         Plaintiff failed to mitigate her damages, if any.

                                        FOURTH DEFENSE

         Graystar is entitled to set off and/or credit for all payments made to or on behalf of

Plaintiff by any source, collateral or otherwise.

                                         FIFTH DEFENSE

         Graystar is entitled to defense, indemnity, and insurance coverage pursuant to the

contracts applicable to this matter.




                                                    17
18748795_1
      Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 18 of 21



                                         SIXTH DEFENSE

         Plaintiff’s claims are barred or limited, in whole or in part, by the doctrines of waiver,

ratification, indemnity, unclean hands, and/or estoppel.

                                       SEVENTH DEFENSE

         Plaintiff’s claims are subject to the rights of setoff and/or recoupment that Graystar might

have.

                                        EIGHTH DEFENSE

         Plaintiff’s claims should be dismissed, or alternatively, Plaintiff’s damages, if any, which

are explicitly denied, should be reduced due to Plaintiff’s fault, negligence, contributory

negligence, or otherwise culpable conduct.

                                         NINTH DEFENSE

         Plaintiff’s damages, if any, which are explicitly denied, should be reduced by the fault,

negligence, contributory negligence, or otherwise culpable conduct committed by parties other

than Graystar, for which Graystar is not responsible.

                                         TENTH DEFENSE

         Plaintiff breached the terms of the mortgage loan(s) at issue in this litigation.

                                      ELEVENTH DEFENSE

         Plaintiff’s rescission and damages claims arising under the federal Truth in Lending Act

(“TILA”) and the federal Home Ownership and Equity Protection Act (“HOEPA”) are time-

barred under the applicable statute of limitations and/or the doctrine of laches, and are not

subject to any equitable tolling.




                                                   18
18748795_1
      Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 19 of 21



                                      TWELFTH DEFENSE

         Plaintiff’s claims arising under TILA and HOEPA fail as a matter of law because neither

Investor Equities nor Graystar regularly extend consumer credit and thus are not “creditors” who

are subject to TILA and/or HOEPA.

                                    THIRTEENTH DEFENSE

         Even if Investor Equities and/or Graystar was a “creditor”, which is expressly denied,

Graystar is not liable for any of the claims in the Complaint because Graystar’s conduct at all

times complied, and was in good-faith conformity, with TILA and HOEPA.

                                   FOURTEENTH DEFENSE

         Plaintiff’s claims arising under HOEPA fail as a matter of law because the mortgage

loan(s) at issue in this matter were not high-risk loans subject to HOEPA.

                                     FIFTEENTH DEFENSE

         Plaintiff’s claims against Graystar are improperly asserted under TILA and HOEPA and

should be dismissed.

                                     SIXTEENTH DEFENSE

         Graystar denies any allegations in the Complaint that are not expressly admitted above.

                                   SEVENTEENTH DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the doctrines of res judicata and/or

collateral estoppel.

                                   EIGHTEENTH DEFENSE

         Graystar has not breached any contractual or legal duty, the existence of which is denied,

to Plaintiff.




                                                 19
18748795_1
      Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 20 of 21



                                     NINETEENTH DEFENSE

         The claims asserted by Plaintiff are barred, in whole or in part by the statute of fraud

and/or parol evidence rule.

                                    TWENTIETH DEFENSE

         Graystar reserves the right to assert any and all additional affirmative defenses and any

counterclaims, cross-claims, and/or third-party demands, as may become evident through

Graystar’s discovery and investigation.

                                   TWENTY-FIRST DEFENSE

         The claims asserted by Plaintiff are barred, in whole or in part, by the doctrines of

waiver, ratification, indemnity, unclean hands, and/or estoppel.

                                  TWENTY-SECOND DEFENSE

         Plaintiff has not sustained any damages or losses proximately caused by Graystar or for

which Graystar is liable.

                                   TWENTY-THIRD DEFENSE

         Plaintiff breached the terms of the mortgage loans at issue in this litigation.

                                  TWENTY-FOURTH DEFENSE

         Plaintiff’s alleged claims under HOEPA because the mortgage loans at issue in this

litigation were not high-risk loans subject to HOEPA.

                                   TWENTY-FIFTH DEFENSE

         Plaintiff’s claims fail because Graystar Mortgage, LLC and Investor Equities did not

form a joint venture under Louisiana law.




                                                   20
18748795_1
      Case 2:18-cv-07930-MVL-JCW Document 60 Filed 03/13/19 Page 21 of 21



                                 TWENTY-SIXTH DEFENSE

         Plaintiff’s claims are barred and fail as a matter of law because the mortgage loans at

issue are not usurious under Louisiana law.

         WHEREFORE, Graystar respectfully requests that the Court dismiss all of the allegations

and alleged causes of action asserted against Graystar and enter judgment in favor of Graystar

and against Plaintiff, dismissing Plaintiff’s Complaint, with prejudice, and that all costs of this

action be cast against Plaintiff, and Graystar be awarded such other and further relief as the court

may deem just, whether available at law or in equity.

                                                Respectfully submitted:

                                                /s/ Blake Crohan
                                                DAVID J. HALPERN, (#6452)
                                                R. BLAKE CROHAN, (#37648)
                                                KEAN MILLER LLP
                                                First Bank and Trust Tower
                                                909 Poydras St., Suite 3600
                                                New Orleans, LA 70112
                                                Telephone: (504) 585-3050

                                                david.halpern@keanmiller.com
                                                blake.crohan@keanmiller.com

                                                Attorneys for Graystar Mortgage, LLC




                                                21
18748795_1
